Case 3:20-cv-07811-RS Document 38 Filed 01/22/21 Page 1of3

Proposed Plaintiff-Intervenor

ADESIJUOLA OGUNJOBI

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA
Case No. 3:20-cv-07811-RS

PLAINTIFFS, ADESIJUOLA OGUNJOBI’S
MOTION TO PROSECUTE AND
DENIAL OF ATTORNEYS’ FEES
V.

Approximately 69,370 Bitcoin (BTC),

Bitcoin Gold (BTG),

Bitcoin SV (BSV), and Bitcoin Cash (BCH)

seized from 1HQ3Go3ggs8pFnXuH VHRytPCq5fGG8Hbh,

DEFENDANTS.

 

ADESIJUOLA OGUNJOBI’S MOTION FOR PROSECUTION OF ANY
PARTY FILING “FALSE” CLAIM TO DEFRAUD UNITED STATES AND
DENIAL OF ATTORNEYS FEES UNDER VIA DEPARTMENT OF
JUSTICE GUIDELINES UNDER ATTORNEYS FEE FORFEITURE
GUIDELINES 9-120.00

On January 21, 2021, Caleb Bradberry via his counsels filed verified claim with this
court he owns 1,000 bitcoins from the seized assets I submitted $2.5 billion cash offer to

purchase via motion for intervention.
Case 3:20-cv-07811-RS Document 38 Filed 01/22/21 Page 2 of 3

Adesijuola Ogunjobi, Plaintiff-Intervenor, a staunch advocate for any party’s right to file
documents with the court, however does not advocate fraud on the court or against United States.
I am requesting Department of Justice to reserve right to prosecute pursuant to Conspiracy to
defraud United States pursuant to 18 U.S.C. § 371 which language is very broad but cases have
relied heavily of definition of “fraud” interpreted by the Supreme Court, see Hass v. Henkel, 216
U.S. 462 (1910) and Hammerschmidt v. United States, 265 U.S. 182 (1924)

In Hass the Court stated:

The statute is broad enough in its terms to include any conspiracy for the purpose
of impairing, obstructing or defeating the lawful function of any department of
government... (A)ny conspiracy which is calculated to obstruct or impair its
efficiency and destroy the value of its operation and reports as fair, impartial and
reasonably accurate, would be to defraud the United States by depriving it of its
lawful right and duty of promulgating or diffusing the information so officially
acquired in the way and at the time required by law or departmental regulation.

In Hammerschmidt, Chief Justice Taft, defined “defraud” as follows:

To conspire to defraud the United States means primarily to cheat the
Government out of property or money, but it also means to interfere with or
obstruct one of its lawful governmental functions by deceit, craft or trickery, or at
least by means that are dishonest. It is not necessary that the Government shall be
subjected to property or pecuniary loss by the fraud, but only that its legitimate
official action and purpose shall be defeated by misrepresentation, chicane or the
overreaching of those charged with carrying out the governmental intention.

It is now incumbent on this court to instruct DOJ to prosecute to the full extent of the
law if any evidence points to fraud. [My] situation is different, I proposed to purchase the assets,
there’s no claim on my part as the owner of seized assets which now gives me broad access to
respond to any false claim filed with this court due to Notice of Appeal filed on my right to do

business with the United States as opposed to use counsels to defraud (legally) like COVID-19

scam.
Case 3:20-cv-07811-RS Document 38 Filed 01/22/21 Page 3 of 3

As Plaintiff-Intervenor, the motion is also seeking to deny any attorneys’ fees UNDER
VIA DEPARTMENT OF JUSTICE GUIDELINES UNDER ATTORNEYS FEE
FORFEITURE GUIDELINES 9-120.00 if any claim is filed by any party purporting to be
owner of part of the assets seized. Let them pay the fees to the attorneys (“win” or “lose’”’). This
will discourage any attorney that wants to take advantage of fees under the forfeiture guidelines.
It is not customary to demand if attorneys signed any retainer or engagement letter with their
clients including the language of such agreement consists of “retainer fee” or “on contingent,”
however to spare the Court and Assistant U.S. Attorneys playing “Inspector Clouseau” (or “Dirty

Harry”), no fees paid to any claimant’s attorneys via the forfeiture guidelines, period.

Ideas will be generated via my filings with this court and one of them just showed up on
January 21, 2021.

For these reasons, I hereby move to get the court to adopt denial of fees paid to any
attorneys filing claims and DOJ to reserve the right to prosecute any false claim filed with this

court which is different from sanctions. This is not a sanction, only accountability.

Dated: January 22, 2020 Respectfully submitted,

/s/ Adesijuola Ogunjobi

Adesijuola Ogunjobi
10200 Belle Rive Blvd
Bldg 6 #45
Jacksonville, FL 32256

Proposed Plaintiff-Intervenor
